Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because the Fig. numbers and the reference characters should be oriented in the same direction. Presently, Figs. 1 and 2 each include reference characters that are perpendicular to the Figure numbers.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character(s) “31” not mentioned in the description.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  
“the third platform removably coupled to the second platform” as required by claim 1 (no removable coupling is illustrated, and the third platform is only shown in a configuration joined to the second platform);
“the finger guard having a front opening and a rear opening defining a passageway” as required by claim 2 (no openings are clearly shown in the drawings, nor is any passageway; the rear side of the finger guard cannot even be seen in any of the figures);
“the finger guard is removably coupled to the first platform” as recited in claim 3 (the manner in which the finger guard is joined to the platform cannot be determined from the drawings);
the “plurality of male members” on the finger guard that “mate with the female members” as recited in claim 4;
the male members being “protrusions” and that the protrusions “snap” into the grooves as required by claim 5; 
the food stopper being “removably coupled” to the cutting board as required by claim 7 (the exact nature of the coupling cannot be determined from the drawings);
“the finger guard having a front opening and a rear opening defining a passageway” as required by claim 11 (no openings are clearly shown in the drawings, nor is any passageway; the rear side of the finger guard cannot even be seen in any of the figures);
“inserting the food article through the passageway towards the food stopper” as recited in claim 11 (no food article is shown, and no passageway is shown); 
cutting the food article into “same sized parts” as required by claim 11;
“striking the blade to cut-off the food article into parts” as required by claim 11;
“the third platform removably coupled to the second platform” as required by claim 13 (no removable coupling is shown);
the step of “moving the parts from the second platform to the third platform” as required by claim 13 (indeed, no parts are even shown);
“a step of pushing a remaining portion of the food article through the passageway causing the parts to topple over the food stopper and collect behind the food stopper” as recited in claim 15;
“the finger guard is removably coupled to the cutting board” as required by claim 16;
“the food article is vegetable” as required by claim 17; and
the “measurement scale” described in claim 18.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
The abstract of the disclosure is objected to because it includes a phrase which can be implied, in a particular, “The present invention is directed to …” at line 1. The examiner suggests beginning the Abstract with a phrase such as – A cutting board for cutting food particles into parts includes …  –. .  Correction is required. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP § 608.01(b). 
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at lines 2-3 recites, “a first-long side and a second-long side defining an area of the board, the area of board”. This recitation should read – a first-long side and a second-long side, the first-short side, the second-short side, the first-long side, and the second-long side defining an area of the board, the area of the board –.
Claim 4 at line 1 recites, “at underside”. This recitation should read – at an underside –.
Claim 8 at line 1 recites, “wherein distance”. This recitation should read – wherein a distance –.
Claim 10 at line 3 recites, “the first long side”. This recitation should read – the first-long side – so that the formatting includes a dash between “first” and “long” consistent with the introduction of the term.
Claim 11 at lines 3-4 recites, “a first-long side and a second-long side defining an area of the board”. This recitation should read – a first-long side and a second-long side, the first-short side, the second-short side, the first-long side, and the second-long side defining an area of the board –.
Claim 11 at line 7 recites, “first short”. This recitation should read – first-short –.
Claim 11 at line 17 recites, “a food article”. This food article has already been introduced, and thus this recitation should read – the food article –.
Claim 11 at line 20 recites, “into parts”. This recitation should read – into the parts – since the parts are previously introduces in lines 17-18.
Claim 12 at line 4 recites, “wherein distance”. This recitation should read – wherein a distance –.
Claim 12 at line 5 recites, “to desired size”. This recitation should read – to a
Claim 17 recites, “the food article is vegetable”. This recitation should read – the food article is a vegetable –.
Claim 18 at line 2 recites, “form”. This recitation should read – from –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 at line 2 recites, “the protrusion”. This recitation is indefinite because the claim introduces “protrusions” in the plural at line 1, such that it is unclear what particular protrusion is being referred to in line 2. It is further unclear whether the singular “protrusion” is a typographical error – does the Applicant instead intend to recite “the protrusions”? If the Applicant intends to refer to “the protrusion” in the singular as the claim presently reads, it is unclear what particular protrusion is referred to by “the protrusion”.
Claim 11 at line 6 recites, “the area of the cutting board”. There is insufficient antecedent basis for this limitation in the claim. This lack of antecedent basis renders the claim indefinite because the claim previously introduces “an area of the board” at line 4. It is unclear whether line 6 intends to refer to the same area as previously introduced at line 4, or whether line 6 intends to refer to a different area. Is “the area of the cutting board” the same as “the area of the board”? Note that “the board” is a 
Claim 12 recites the limitation "the lateral member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation is intended to introduce a new feature or to refer to some previously introduced feature. Is “the lateral member” the same as “the lateral groove”? The two include the same descriptor “lateral”, but a “member” appears to refer to a different feature than a “groove”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0170451 A1 to Stadnek in view of US Pub. No. 2017/0100848 A1 to Berthelette and US Pub. No. 2019/0053670 A1 to Taylor, as evidenced by US Pub. No. 2005/0274244 A1 to Geissler.
Regarding claim 1, Stadnek discloses a cutting board 100 for cutting food articles into parts (see Fig. 2), the cutting board 100 comprising: 
a board having a first-short side, a second-short side, a first-long side and a second-long side defining an area of the board (see the annotated Fig. below, where the ‘area of the board’ is defined by the upward facing surface of the board), the area of board differentiated into a cutting platform and a third platform (see the annotated Fig. below), the cutting platform at a first end is adjacent to the first-short side (see the annotated Fig. below), and the third platform is adjacent to the cutting platform at a second end (see the annotated Fig. below), the cutting platform is planar, the third platform slopes cutting platform at the second end; and
a blade 114 having a proximal end and a distal end (see Fig. 2, where the distal end of the blade includes the handle and the proximal end is nearer to the food item being cut), and the distal end configured with a handle (see Fig. 2).  

    PNG
    media_image1.png
    1051
    1041
    media_image1.png
    Greyscale

Stadnek teaches a cutting platform that has no differentiated sub-platforms. Thus, Stadnek fails to disclose: that the area of the board is differentiated into a first platform and a second platform, that the first platform is adjacent to the first-short side, that the second platform is adjacent to the first platform, that the third platform is adjacent to the second platform, that the first platform and the second platform are co-planar, all as required by claim 1. Further, Stadnek fails to disclose that the third platform is removably coupled to the second platform, that a lateral groove that extends between the claim 1.
In general, Berthelette teaches a cutting board having a cutting platform (the cutting platform defining surface 22) that is differentiated into a first platform and a second platform (the first platform being to the right of groove 24 in Fig. 2A and the second platform being to the left of groove 24 in Fig. 2A) because the cutting platform 20 is bisected by a lateral groove 24. Turning to the features of claim 1, Berthelette teaches that an area of a board defined by the cutting platform 20 is differentiated into the first platform and the second platform (see Fig. 2A and paragraph 27). The first platform is adjacent to a first side of the board (see Fig. 2A, where the first platform is to the right of the groove 24 and the ‘first side’ faces toward the upper right, slightly into the page), and the second platform is adjacent to the first platform (see Fig. 2A). The first platform and the second platform are co-planar (see Fig. 2A). Further, the lateral groove 24 extends between opposing sides of the board (see Fig. 2A), and the lateral groove 24 is configured between the first platform and the second platform (see Fig. 2A – the lateral groove 24 is the structure that separates the first platform from the second platform). The lateral groove 24 has a first end (at element 28) and an opposite second end (an end opposite element 28), and a blade 12 has a proximal end (at the element 28) and a distal end (at handle 18), the proximal end being pivotally coupled to the first end of the lateral groove 24 (see Fig. 1 and paragraph 26) and the distal end configured with a handle 18 (see Fig. 1). Berthelette implies that providing a cutting board with a pivotally connected blade increases the cutting force applied by the blade (see paragraph 4). Moreover, it is known in the art that providing a cutting board with a pivotally connected blade is advantageous because the pivoting action of the blade permits a user to easily cut through hard foodstuff (see Geissler at the Abstract). Still further, Berthelette teaches that providing a groove across a 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Stadnek with a lateral groove extending across a center of its cutting platform and with a blade that has its proximal end pivotally coupled to a first end of a lateral groove in view of the teachings of Berthelette. The provision of the pivotally coupled blade is advantageous because the pivoting action of the blade permits a user to easily cut through hard foodstuffs by reducing the force that a user must apply. Further, the provision of the lateral groove is advantageous because it allows the blade to enter the groove during a cutting action, thus completely cutting through the food item. Moreover, by modifying Stadnek so that a lateral groove passes through the center of its cutting platform, the area of the cutting board is differentiated into a first platform and a second platform by the lateral groove, and the third platform is adjacent to the second platform (i.e., the platform adjacent to the third platform is the one termed the ‘second’ platform). When modifying Stadnek in view of Berthelette, it would have been obvious to one of ordinary skill in the art to provide the groove and blade oriented to extend between the first-long and second-long sides because this orientation matches the cutting direction already disclosed by Stadnek, where the blade is oriented to extend between the first-long and second-long sides.
Still, while Stadnek as modified discloses that the third platform is coupled to the second platform (see the discussion above), Stadnek as modified fails to disclose that the third platform is removably coupled to the second platform as required by claim 1.
	Taylor teaches a cutting board 300 that is modular (see Fig. 10A), where a third platform 306 that defines a ramp 322 is removably coupled to an adjacent platform 304 (see paragraphs 55 and 61). 
	Therefore, it would have been obvious to one of ordinary skill in the art to removably couple the third platform of Stadnek as modified to the second platform in view of the teachings of Tayler. This modification is advantageous because it provides a modular construction which enhances versatility by giving a user more choices about the configuration of the cutting board, and this modification is further advantageous because it allows the cutting platform(s) to be formed from wood while the third platform can be injection molded in order to provide a cost-efficient construction.
Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadnek in view of Berthelette and Taylor as applied to claim 1 above, and further in view of US Pat. No. 4,930,759 to Potter et al.
Stadnek, as modified, fails to disclose: that the cutting board further comprises a finger guard coupled to the first platform adjacent to the lateral groove, the finger guard having a front opening and a rear opening defining a passageway, the passageway configured to permit a food article to pass-through, all as recited in claim 2; that the finger guard is removably coupled to the first platform as recited in claim 3; that a plurality of male members configured at underside of the finger guard and the cutting board having corresponding female members, the male members mate with the female members as recited in claim 4; that the plurality of male members are protrusions and the female members are grooves, the protrusion snaps into the grooves as recited in claim 5; that the cutting board claim 6; that the food stopper is removably coupled to the cutting board as recited in claim 7; that distance of the food stopper from the lateral groove can be varied recited in claim 8; and that  the cutting board comprises a plurality of female attachments spaced apart at distances from the lateral groove, the food stopper can be attached to one of the plurality of female attachments as recited in claim 9.
Potter in general teachings a cutting board 10 having removable accessories 12 and 13 (see Fig. 4 and col. 1, lines 54-63). Turning to the claimed features, Potter teaches that the cutting board 10 further comprises a finger guard 12 (note that the term ‘finger guard’ on its own does not require any particular structure, and that the guard 12 of Potter performs a guarding function by blocking a user’s hand from contact with the blade on at least one side of the food item being cut as shown in Fig. 4) coupled to a cutting platform on a first side of the blade (see Fig. 4), the finger guard 12 having a front opening and a rear opening defining a passageway (see Fig. 5 and col. 3, lines 21-24, where the collapsible shape by folding along hinges 15 discloses front and rear openings at the ends), the passageway configured to permit a food article to pass-through (although Potter does not explicitly disclose passing a food article through the guard 12, the arch-shaped disclosed by Potter is a structure that causes the guard 12 to be ‘configured to permit a food article to pass-through’ because the arched shape allows a user to insert the food item through the guard 12). [Claim 2] Potter further teaches that the finger guard 12 is removably coupled to the platform (see col. 3, lines 21-24) [claim 3]; that a plurality of male members 16 configured at underside of the finger guard 12 and the cutting board having corresponding female members 17 (see Fig. 5 and col. 3, lines 16-19), the male members mate 16 with the female members 17 (see Fig. 5) [claim 4]; that the plurality of male members 16 are protrusions (the male members 16 protrude from the abutments 19; see Fig. 5) and the female members 17 are  to close or fit in place with an abrupt movement or sharp sound, and this feature met because the abutments 19 contact the upper surface of the cutting board, thus offering the ability to produce a ‘snapping’ sound from contact of the abutments 19 with the cutting board 10 when the protrusions are inserted into the grooves) [claim 5]; that the cutting board 10 further comprises a food stopper 13 mounted to the cutting platform on a second side of the blade opposite the finger guard 12 (see Fig. 4), the food stopper 13 configured to restrict movement of a food article being cut-off in order to cut the food article into similar sized parts (see the position of the food stopper 13 relative to the blade in Fig. 4; see also col. 4, lines 7-12) [claim 6]; that the food stopper 13 is removably coupled to the cutting board 10 (see col. 1, lines 54-63) [claim 7]; that the position of the food stopper 13 on the cutting board 10 can be varied (see Fig. 4 and col. 4, lines 10-12) [claim 8]; and that the cutting board 10 comprises a plurality of female attachments 17 spaced apart at distances from the cutting blade (see Fig. 4; the female attachments 17 are spaced apart from each other regardless of the distance from the cutting blade selected), the food stopper 13 can be attached to one of the plurality of female attachments 17 (see Fig. 4 and col. 3, lines 28-32) [claim 9]. Potter teaches that providing a removably mounted, repositionable finger guard on a first side of a cutting blade is advantageous because the finger guard can guide a food item being cut to properly align the food item with the blade (see col. 2, lines 2-3), and Potter teaches that providing a removably mounted, repositionable food stopper on a second side of the cutting blade is advantageous because the food stopper controls the slice thickness (see col. 3, lines 66-68).
Therefore, it would have been obvious to one of ordinary skill in the art to provide Stadnek, as modified, with a removably mounted, repositionable finger guard on a first side of a cutting blade and with a removably mounted, repositionable food stopper on a second side of the cutting blade in view of the teachings of Potter. These modifications are advantageous for guiding the food item to be cut to claim 2 because this positions allows for guiding the food item as it is being cut, as suggested by Potter in Fig. 4. Similarly when making this modification, it would have been obvious to one of ordinary skill in the art to mount the food stopper to the second platform adjacent the lateral groove as required by claim 6 because this positions allows the food stopper to limit the extent of the food item that passes the blade, thus enabling the food stopper to perform its intended function of determining the slice thickness. 
Claim(s)10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadnek in view of Berthelette and Taylor as applied to claim 1 above, and further in view of US Pat. No. 8,485,510 B2 to Ito.
Stadnek fails to explicitly disclose the shape of its cutting board – while the cutting board appears to be rectangular in Fig. 2, such a determination cannot be made with certainty. Therefore, for the purposes of this rejection, Stadnek as modified is considered as failing to disclose that the cutting board is rectangular having the first-long side and the second-long side parallel to one another, and the first-short side and the second-short side parallel to one another and perpendicular to the first long side as required by claim 10.
Ito teaches a cutting board 1 that is rectangular having a first long-side and a second-long side parallel to one another (see col. 1, lines 58-60 and Fig. 1 – the term ‘rectangular’ implies two sets of parallel sides, which sets are perpendicular to one another), and a first-short side and a second-short side parallel to one another and perpendicular to the first long side (see col. 1, lines 58-60 and Fig. 1). Ito teaches that a cutting board can have a rectangular shape, or another shape such as an oval (see col. 1, lines 58-60). 
approximately rectangular cutting board shape, and because Ito teaches that the shape of a cutting board can be selected to be rectangular or another shape. Because Ito teaches that a cutting board can have a rectangular shape or another shape, Ito suggests that it would have been an obvious matter of design choice to make the cutting board shape of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Further, providing a rectangular shape is advantageous because the shape of the cutting board facilitates balancing the cutting board in an upright position for storage purposes and when inserted in a dishwasher. Unlike a round or oval shape, for example, a rectangular shape offers a linear edge that provides stability when the cutting board is stored in an upright position. Thus providing the cutting board of Stadnek as modified with a rectangular shape is advantageous because the shape makes it easier for a user to balance the cutting board in an upright position for storage or when inserted into a dishwasher with either of the first-long or first-short sides acting as a supporting side.
Claim(s) 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0312581 A1 to St. Pierre et al. in view of GB 2 032 768 A to Cotton and KR 10-2006-0012336 to Kim.
Regarding claim 11, St. Pierre discloses a method of cutting a food article into parts (see the Abstract), the method comprises: 
providing a cutting board 10, the cutting board 10 comprising: 

a lateral groove (the lateral groove including both elements 20 and 84) that extends between the first-long side and the second-long side (see Fig. 1), the lateral groove differentiates the area of the cutting board 10 into a first platform (the first platform underlying the reference character “20” in Fig. 1) and a second platform (the second platform underlying the reference character “32” in Fig. 1), the first platform adjacent to the first short side (see Fig. 1), the lateral groove 20 and 84 having a first end and an opposite second end (the first end being at the first-long side and the second end being at the second-long side; see Fig. 1), 
a blade 44 having a proximal end and a distal end (see Fig. 1, the proximal end being at the CDPM 60 and the distal end having handle 42), the proximal end pivotally coupled to the first end of the lateral groove (see Fig. 1 and paragraph 53) and the distal end configured with a handle 42 (see Fig. 1), 
striking the blade 44 to cut-off the food article into parts (see paragraphs 1, 60, and 61).  
Regarding claim 17, St. Pierre discloses that the food article is vegetable (see the Abstract; note that the term ‘produce’ encompasses fruits and vegetables).
St. Pierre fails to disclose: a finger guard coupled to the first platform adjacent to the lateral groove, the finger guard having a front opening and a rear opening defining a passageway, the passageway configured to permit the food article to pass through, and a food stopper mounted to the second platform adjacent to the lateral groove and collinear with the finger guard, the food stopper configured to restrict movement of a food article being cut-off in order to cut the food article into same claim 11. St Pierre also fails to disclose the features of claims 12 and 16.
Regarding the finger guard, Cotton teaches a finger guard 12 coupled to a first platform 10 (see page 1, lines 42-47), the finger guard 12 having a front opening and a rear opening defining a passageway (see the Fig., where the front opening is adjacent trims 26 and the rear opening is opposite thereto, with the passageway being between walls 16 and 18), the passageway configured to permit a food article to pass through (see Fig. 1 and page 1, lines 65-77), and inserting the food article through the passageway (see page 1, lines 65-77). [Claim 11] Cotton also suggests positioning the finger guard such that the guard is adjacent to a cutting blade, as this position avoids a user having to hold the food near the cutting blade (see page 7, lines 71-77). [Relevant to claim 11.] Cotton further teaches that the finger guard 12 is removably coupled to the cutting board (see page 1, lines 42-49). [Claim 16] Cotton teaches that providing a cutting board with its finger guard is advantageous in order to reduce the danger to the hands of a user (see the Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cutting board of St. Pierre with a finger guard as taught by Cotton on the first platform adjacent to the lateral groove. This modification is advantageous in order to reduce the danger posed to the hands of the user. Moreover, it would have been obvious to one of ordinary skill in the art to couple the finger guard at a location on the first platform adjacent to the lateral groove because this location protects the user’s hands in the vicinity of the blade (positioning the finger guard close to the blade is suggested by Cotton – see page 1, lines 71-77).
Turning to the food stopper, Kim teaches a food stopper C mounted to a second platform A (see Fig. 2) adjacent to the lateral groove, the food stopper C configured to restrict movement of a food article D being cut-off in order to cut the food article D into same sized parts (see Fig. 2 and page 1, lines 24-34); and inserting the food article D towards the food stopper C (see Fig. 2 and page 1, lines 29-30). Claim 11] Kim also teaches that the second platform A further comprises a plurality of attachment members (see the apertures in Fig. 1) spaced apart at distances from a lateral member B (see Fig. 1; the apertures that correspond to the attachment members are spaced apparat from each other and from the lateral member B; moreover, the apertures are at ‘distances’ from the lateral member B, even if the two distances are the same), the food stopper C is mounted to the second platform A through one of the plurality of attachment members (see Figs. 1 and 2), and wherein the method further comprises a step of mounting the food stopper C to one of the plurality of attachment member (see Figs. 1 and 2, noting that “to one of the plurality of attachment member” permits mounting to both attachment members), wherein distance between the cutting location and the one of the plurality of attachment member is proportional to desired size of the parts (see Figs. 1 and 2). [Claim 12] Kim teaches that its food stopper is advantageous because it provides food slices of a constant thickness (see page 1, lines 32-34). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the second platform of St. Pierre with a food stopper as taught by Kim, with the food stopper positioned adjacent the lateral groove (i.e., adjacent the location where cutting occurs) and spaced from the lateral groove by a thickness of the desired slice, since the spacing of the food stopper from where the slicing occurs determines the slice thickness. This modification is advantageous because it allows a user to create slicing of the food product of a repeatable, particular size. Further, it would have been obvious to one of ordinary skill in the art to insert the food item towards the food stopper, since the food stopper works by abutting the inserted food to limit the amount of insertion of the food. 
Finally, in regards to St. Pierre as modified by Cotton and Kim, it would have been obvious to one of ordinary skill in the art to position the food stopper to be collinear with the finger guard. This feature is obvious because both the food stopper and the finger guard should be aligned relative to the food item being cut – the finger guard positions the food item being cut, and the food stopper abuts the .
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Pierre in view of Cotton and Kim as applied to claim 11 above, and further in view of US Pub. No. 2020/0170451 A1 to Stadnek and US Pub. No. 2019/0053670 A1 to Tayler.
Regarding claim 14, St. Pierre, as modified, discloses that the first platform and the second platform are coplanar (see Fig. 1 of St. Pierre).
St. Pierre, however, fails to disclose that the cutting board further comprises a third platform, the third platform removably coupled to the second platform, and wherein the method further comprises moving the parts from the second platform to the third platform as recited in claim 13 and that the third platform slopes towards the second-short side forming a ramp as recited in claim 14.
Stadnek teaches a cutting board having a ‘third’ platform 108 (shown in Fig. 2 receiving cut parts 118). The third platform is coupled to a second end of a cutting platform (see Fig. 2, where the second end is the end where cut parts are received), and Stadnek teaches a method of moving parts from the cutting platform to the third platform (see the Fig. 2 and paragraph 16). [Claim 13] Stadnek teaches that the third platform slows toward a second-short side forming a ramp (see Fig. 2, where the ‘second-short Claim 14] Stadnek teaches that providing a third platform on a second end of a cutting board is advantageous in order to aid in dropping cut food items into a bowl or other container (see Fig. 2 and paragraphs 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the second platform of the cutting board of St. Pierre as modified with a ramped third platform coupled thereto in view of the teachings of Stadnek. This modification is advantageous because it aids in moving the cut food items into a bowl or other container. Also, the location where the third platform is coupled to the cutting board being at the second platform is obvious because the second platform is the platform that receives the cut food items (as opposed to the first platform which is for supporting the uncut remainder of the food item), and the third platform of Stadnek is provided to receive the cut food items. 
Still, while St. Pierre as modified discloses that the third platform is coupled to the second platform (see the discussion above), St. Pierre as modified fails to disclose that the third platform is removably coupled to the second platform as required by claim 13.
	Taylor teaches a cutting board 300 that is modular (see Fig. 10A), where a third platform 306 that defines a ramp 322 is removably coupled to an adjacent platform 304 (see paragraphs 55 and 61). Taylor teaches that making various platforms of a cutting board in a modular configuration, where the platforms are removably coupled to one another, is advantageous for various reasons. First, the modular configuration enhances versatility because alternative configurations of the cutting board can be achieved (see paragraphs 55 and 61 – e.g., a user can elect to only use two platforms instead of three platforms, thus saving counter space when working in a cramped area). Second, the modular configuration allows the cutting platform(s) to be formed of wood, whereas the third platform that defines the ramp can be made from an injection molded material to decrease costs (see paragraph 62).
	Therefore, it would have been obvious to one of ordinary skill in the art to removably couple the third platform of St. Pierre as modified to the second platform in view of the teachings of Tayler. This .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Pierre in view of Cotton and Kim as applied to claim 11 above, and further in view of US Pat. No. 1,589,030 to Whiting.
St. Pierre, as modified, fails to explicitly disclose that the method further comprises a step of pushing a remaining portion of the food article through the passageway causing the parts to topple over the food stopper and collect behind the food stopper as required by claim 15.
Whiting teaches a step of pushing a remaining portion B of a food product through a passageway (see Fig. 1; the passageway being defined by standards 4 and tube 8) causing the parts to topple over a food stopper 10 and collect behind the food stopper 10 (see Fig. 1 and page 2, lines 38-42 – note that the ‘pushing a remaining portion’ feature is met by the food being ‘moved forward until it strikes the stop again’, and this position of the food causes the parts to topple over as can be seen in Fig. 1; the parts collect due to the fact that the process is repeated per page 2, line 42). Whiting thus teaches a process for cutting multiple slices from a food item.
Therefore, because there is frequently a need to cut more than one slice from a food item, such as when cutting bread or various types of elongated vegetables, it would have been obvious to one of ordinary skill in the art to use the device of St. Pierre, as modified, to perform multiple cuts by pushing a remaining portion of a food item forward through the passageway after each cut, thus causing multiple cut parts to topple over the food stopper and collect behind the food stopper in view of the teachings of Whiting. This modification is advantageous because it allows for cutting multiple slices, rather than a single slice, from a food item.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Pierre in view of Cotton and Kim as applied to claim 11 above, and further in view of US Pat. No. 8,887,608 B1 to Morein.
St. Pierre, as modified, fails to disclose that the further comprises a measurement scale configured adjacent to the food stopper, the measurement scale extends form the lateral groove as recited in claim 18.  
Morein teaches a measurement scale 60 on each of a first and second platform of a cutting board (see Fig. 1). The measurement scale 60 extends from a lateral groove 52 (see Fig. 1). Morein teaches that providing the measurement scale is advantageous because it allows a user to measure precise cuts (see col. 3, lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cutting board of St. Pierre, as modified, with a measurement scale as taught by Morein. This modification is advantageous because it allows a user to measure precise cuts. Upon this modification, St. Pierre as modified discloses that the measurement scale is ‘adjacent the food stopper’ because both the food stopper and the measurement scale are on the second platform, and can therefore be considered ‘adjacent’ to one another – note that the Applicant uses the term ‘adjacent’ to permit some space between two ‘adjacent’ structures (see, e.g., the Applicant describing the food stopper as being ‘adjacent’ to the lateral groove in claim 11). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of the following references discloses a relevant cutting board with pivoting blade (noting that there are too many such references to list them all; the below are merely a representative sample):
US Pat. No. 103,601 (also discloses a stopper)
US Pat. No. 3,704,737
US Pat. No. 3,735,445 (also discloses a stopper)
US Des. Pat. No. D450,224
US Pat. No. 3,356,118
US Pat. No. 1,243,448
US Pat. No. 4,811,642
US Pat. No. 2,144,557
US Pub. No. 2016/0213200

Each of the following references discloses a relevant stopper:
US Pat. No. 1,159,695
US Pat. No. 8,359,962

Each of the following references discloses a relevant finger guard:
US Pat. No. 8,122,804
US Pat. No. 6,805,031
US Pat. No. 709,553
US Pat. No. 181,581
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724